Title: To James Madison from James V. S. Ryley, 16 February 1814
From: Ryley, James V. S.
To: Madison, James


        
          Sir,
          Schenectady February 16th. 1814
        
        I hope you will not think it presumption in me, in addressing you in the following manner—
        Often have I meditated upon the subjects on which I am about to address your Excellency; especially since the decliration of the present war, which I think a necessary one, I say necessary, if itself, it was on no other account, but our Northwestern frontiers, inhabeted (as I well know) by a poor ignorent set of people, who have been led to beleive, for a great number of years back, that if they did not withstand the American people, and keep them out of their country, it would lead to their utter destruction. I do not form my openion Sir, from heresay, I have been among those people, for a number of years and Speak some of their languages, I shall never forget, the good advice your worthy predcessor give to some of those

people, and through them, to all others, Just before he went out of office, at a time, that I had an opportunity to be present, at the seat of government, among other things, They were told, at that time, that if a war was to happen they should remain neutral, and mind their own business, and not meddle with wars, that did not immediately concern themselves, which advice (in my openion) they would have, strictly adhered to, had not the enimies of our country persuaded them (in their ignorant State) to the contrary, and this they more easily affected, after the disaster, that happened at Michilimacanack and Detroit, no doubt, the language, of the British, was then, that all the good they could expect from the American people, was now at an end, and that their aim had been, to rob them of all their hunting Grounds, notwithstanding, our Government had some men in that country, who tryed to confute all this (one in perticular) who acted by my directions, and for the good and wholesome advice he give to those poor ignorant creatures, he was taken prisoner by the British, (as I have been informed) and sent to Quebec, where no doubt, he now groans, in a doleful prison, without a freind to assist him which (with a number of other cruelties committed on my country, and some of my countrymen) gives me the most excruciating sensations.
        I think sir, that there is great need Still, to be vigilant in that part of the country, although, our arms (under the divine directions) have been successful, in subduing the British fleet on Lake Erie and retaking Detroit, still, in my openion, there is a great deal to be done, which would be for the welfare of my much injured country, although we should have peace with Great Britain.
        To bring about a permanent treaty with those kind of people is a very delicate thing, and which but a few (unless it is our enemy) are acquainted with, I make no doubt Sir, but fifty thosand Dollars at present, might be applied in such a way, that it would produce millions hereafter to the United States, and besid[e]s all this a permanent peace with the Indeens, which certainly would be a great Blessing to our Government, as well, as to those poor wretches, permit me to mention a few facts more, Viz
        In treating with the natives, a nation should be very perticular as to the mode, place whereat, the time of its duration, and many other things that ought to be explained to them, which has heretofore (in my openion) been omited, in one instence perticularly, not mentioning a number of years how Long it is to Stand, which they always do when they treat with each other, & if that runs out, it is renewed and above all, I do not think it prudent, for a nation to become tributary to them, for in the first place it makes them Indolent in the next place, they are apt to think that they are still dreaded, excuse me Sir, If I have intruded on your patience, and believe me Sir that I have nothing in view but the welfare of my country, Should your Excellency, not find any absurdity in the Liberty I have

taken, I shall feel very much gratified, and if there is any thing more, that I can advise, which may tend to the welfare of my country, I shall always be ready to do it with cheerfulness, I have the Honor To be Sir With every respect Your Humble Servant
        
          James V.S. Ryley
        
      